Citation Nr: 1011607	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-26 799	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a conversion reaction, 
currently evaluated as 50% disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1942 to December 
1945.  He received the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2004 rating action that 
increased the rating of the veteran's conversion reaction 
from 10% to 30% from May 2006; the Veteran appealed the 30% 
rating as inadequate.

In May 2008, the Veteran and his wife testified at a hearing 
before a decision review officer at the RO.

By rating action of August 2008, the RO increased the rating 
of the veteran's conversion reaction to 50% from May 2006; 
the Veteran appeals the 50% rating as inadequate.

In March 2010, a Board Deputy Vice-Chairman granted the 
veteran's representative's January 2010 motion to advance 
this appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

Subsequent to the issuance of the last Supplemental Statement 
of the Case (SSOC) in September 2009, the veteran's 
representative submitted additional medical evidence in 
connection with the claim on appeal, but did not waive the 
veteran's right to have this evidence initially reviewed by 
the RO.  38 C.F.R. § 20.1304(c) (2009) provides that any 
pertinent evidence submitted by an appellant which is 
accepted by the Board must be referred to the RO for review, 
unless this procedural right is waived by the appellant or 
his representative.  Under the circumstances, the Board finds 
that this case must be remanded to the RO for readjudication 
with initial consideration of that additional evidence prior 
to a Board decision on appeal.

Appellate review also discloses that the Veteran receives 
follow-up treatment and evaluation for his conversion 
reaction from M. Boustani, M.D., at the Healthy Aging Brain 
Center, IU Center for Senior Health, Wishard Health Services, 
1001 West 10th St., Indianapolis, Indiana 46202.  As such 
medical information would be helpful in resolving the 
increased rating claim on appeal, the Board finds that the RO 
should contact the Veteran and request him to furnish written 
authorization permitting the release to the VA of all such 
medical records from May 2009 to the present time for 
consideration in this claim.  The RO should then obtain any 
additional evidence for which the Veteran provides sufficient 
information and authorization, following the current 
procedures prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
    


1.  The RO should contact the Veteran and 
his representative and request him to 
provide written authorization to enable 
the VA to obtain copies of the complete 
clinical records of his follow-up 
treatment and evaluation for his 
conversion reaction from                  
M. Boustani, M.D., at the Healthy Aging 
Brain Center, IU Center for Senior 
Health, Wishard Health Services, 1001 
West 10th St., Indianapolis, Indiana 
46202 from May 2009 up to the present 
time.       

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.           
 
6.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

